Citation Nr: 0111691	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of neck and 
low back injuries.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Indianapolis, Indiana.  
The veteran has since changed jurisdictions to the Jackson, 
Mississippi RO.  


FINDINGS OF FACT

1.  Inservice lumbosacral sprain is not shown to have 
resulted in a chronic or continuous disability.  

2.  Arthritis of the lumbosacral spine and mechanical low 
back pain, respectively, were first shown many years 
following active service and are without medical evidence of 
any connection with inservice disease or injury.  

3.  Cervical spine compression fracture (C5), degenerative 
disc disease (C5-7), subluxation (C7-T1), and spondylosis, 
respectively, were first shown many years following active 
service and are without medical evidence of any connection 
with inservice disease or injury.  


CONCLUSION OF LAW

A chronic disability of the neck and/or low back was not 
incurred in or aggravated by active service, nor may 
arthritis of the low back (lumbosacral spine) be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show, in February 1963, that the 
veteran was evaluated for lumbosacral sprain with the 
inability to perform full duty.  In January 1964, it was 
indicated that he had injured his back in basic training and 
it bothered him only occasionally, especially during certain 
activity.  The separation examination reflected normal 
clinical findings for the neck and spine.  He presented no 
relevant complaints.  

The veteran was seen at the Rush Clinic in August 1993 for 
sinus problems.  The physical examination showed that the 
neck was supple.  There were no relevant complaints, findings 
or diagnoses.  In January 1996, he was seen for chest and 
facial pain.  The physical examination showed that the neck 
was supple, the joints were normal, and he was neurologically 
intact.  There were no relevant complaints, findings or 
diagnoses.  

In December 1998, Russell E. Belenchia, D.O., reported that 
the veteran had not been seen in a couple of years.  The 
veteran conveyed a history of injury to his neck and back 
sustained during active service in 1963.  He reportedly was 
learning how to fight hand-to-hand when he was injured.  His 
occupation was truckdriver.  A history of increasing pain in 
the neck and low back was recorded.  He had limited range of 
motion of the cervical spine and lumbar spine in all planes.  
X-ray examination revealed degenerative arthritic changes of 
the lumbar spine and mild compression fracture, C5, 
degenerative disc disease, C5-C7, and some anterior 
subluxation of C7 on T1 in the cervical spine.  Cervical 
subluxation, degenerative disc disease and lumbar 
degenerative joint disease were assessed.  He was unable to 
sit for long periods of time or turn his head from side-to-
side for long periods of time, as were required in driving.  

On a VA examination in February 1999, the veteran gave a 
history of neck and low back pain off and on since active 
service in 1963 when he was injured in combat training.  In 
the previous two years he stated that his neck pain had been 
worse.  He complained that his back pain was worsened by 
prolonged standing and lifting heavy objects.  Range of 
motion of the cervical spine was detailed and tender points 
over the bilateral trapezius muscle were elicited.  
Lumbosacral spine range of motion was termed normal for age 
and tenderness on palpation at L4-5 spinous processes and the 
paraspinal musculature was elicited.  X-rays of the cervical 
spine from December 1998 reportedly were reviewed.  The final 
diagnoses were cervical spondylosis and mechanical low back 
pain without evidence of acute cervical or lumbosacral 
radiculopathy.  

In conjunction with a psychological evaluation of the veteran 
by Mississippi Disability Determination Associates in July 
1999, he stated that he had back problems as a result of 
injuries sustained during basic training in 1963.  He 
complained of pain from his neck to his lower back.  He 
reportedly had been told that his neck was "sitting 
forward" approximately one inch, placing pressure on the 
spinal cord and "abusing signals to his brain."  He 
reportedly had also been told that his neck was fused in this 
position and surgery would not assist.  

VA outpatient treatment records in August 1999 reflect a 
history of 1963 injury to the neck and back in 1963.  
Osteoarthritis of the neck and back reportedly had been found 
by X-ray.  Limited range of motion of the neck due to 
tenderness was noted.  Back strain was noted.  The veteran 
reported numbness down the left upper extremity to the last 2 
digits at times.  

On an August 1999 statement from the veteran's daughter, she 
stated that, as far back as she could remember, he had had 
neck and shoulder trouble.  He reportedly held his head down 
a lot and had increased pain when looking up.  When she was 
11 or 12, she remembered him telling her that he had hurt his 
neck while he was in the Army.  She reportedly was a nurse.  

The veteran's former wife reported in October 1999 that he 
had been in pain and having spasms since they were married in 
March 1989.  His pain was described as severe in the upper 
back, between the shoulders, and in the neck.  Moderately 
severe pain was described of the lower back, arms and legs.  
She had been told by his daughters and their mother, his 
former wife of 21 years, that his pain and spasms began after 
an injury of his lower back and base of his neck during 
active service in 1963.  There reportedly were X-rays of 
misalignment of the back and fusion of the neck in the wrong 
place.  

The veteran's sister reported in October 1999 that he had 
been living and working with pain and spasms since he came 
home from the Army in 1966.  She stated that his upper and 
lower back had been hurt and damaged during basic training in 
1963.  X-rays reportedly showed misalignment of the back to 
the neck which was fused in the wrong place, causing pressure 
on the spinal cord.  Reference was made to Dr. Belenchia in 
this regard.  He reportedly worked hard and would not get 
treatment until he developed degenerative arthritis and the 
pain of his back, neck and head was so severe that he could 
not take it anymore.  She stated that all this started after 
his basic training and had progressed over 36 years to be 
unbearable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has not claimed that his neck and low back 
disorders arose under combat situations.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) is not warranted.  

While the veteran has claimed neck and low back injuries 
during basic training as having resulted in current 
disabilities, there is no service medical evidence of any 
neck injury or of any continuous or chronic residuals from 
the lumbosacral sprain he sustained during basic training.  
The normal separation examination does support the absence of 
any pertinent disability following the singular lumbosacral 
sprain during basic training.  Furthermore, at time of 
separation, the veteran entered a sworn statement that 
specifically denied arthritis, bone joint or other deformity.

The first medical evidence of any neck disability was dated 
in 1998, more than 30 years following active duty.  This was 
reported by Dr. Belenchia and included evidence of 
compression fracture, C5, degenerative disc disease, C5-7, 
and anterior subluxation, C7 on T1.  It was specifically 
stated that the veteran gave a history of inservice injury.  
Nevertheless, earlier dated clinical records of Dr. Belenchia 
from 1993 indicate no cervical spine disease or injury, and 
no history from the veteran of any inservice injury.  Dr. 
Belenchia provides no medical evidence of any linkage between 
any inservice disease or injury and the cervical spine 
manifestations in 1998.  The veteran himself is not competent 
to provide any connection between inservice disease or injury 
and the current cervical spine disability.  Medical evidence 
of such a connection, if any, is required.  See Grottveit.  

Similarly, the first medical evidence of current lumbosacral 
spine disability was provided by Dr. Belenchia in 1998.  
Arthritis shown was first identified many years after 
separation from service.  As indicated, the service medical 
records provided no evidence of continuous or chronic 
lumbosacral spine disability.  The veteran's statement of 
medically unsupported history of a connection between the 
inservice injury and current degenerative arthritis of the 
lumbosacral spine is insufficient.  

Likewise, the commentary provided by the veteran's relatives 
and former wives that was first presented in conjunction with 
his claim does not constitute medical evidence of a nexus 
between inservice disease or injury and current cervical and 
lumbosacral spine disablement.  As indicated, the service 
medical records support the absence of continuous or chronic 
disability in this case, and are more probative of his 
condition at that time than are the memories of his current 
and former relatives over a period of more than 30 years.  

In any event, this case lacks medical evidence of any nexus 
between inservice disease or injury and the development of 
current lumbosacral spine and cervical spine disablement 
which was shown for the first time more than 30 years 
following such service.  At this time, there is no competent 
evidence of a chronic lumbar disability during service and no 
competent evidence a cervical impairment during service.  
Although the lay statements attempt to establish continuity 
of symptomatology, we are left with the fact that the veteran 
denied pertinent complaints at separation, the spine and 
musculoskeletal system were normal at separation from 
service, and there is a remarkable silence in the record 
concerning the identification or complaint or a cervical or 
lumbar disability in proximity to separation from service.  
In a merits context, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488 (1997). 

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this case, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the May 1999 rating decision that there was no 
evidence showing a neck injury during service, chronic 
residuals from the lumbosacral spine injury during service, 
any neck or low back disability for more than 30 years 
following service, or any linkage between the demonstrated 
disabilities and inservice disease or injury.  They are the 
key issues in this case, and the rating decision, as well as 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC), informed him that evidence of a nexus 
between the demonstrated cervical and lumbosacral spine 
disabilities and an injury or disease coincident with active 
service was needed to substantiate his claim.  Moreover, he 
was informed in several letters between January and May1999 
of exactly what kind of evidence he needed to submit 
regarding inservice and postservice treatment for the claimed 
neck and lumbosacral spine injuries.  He was also informed of 
the procedures whereby he could authorize the VA to request 
and obtain such evidence.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOC, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO secured the veteran's service medical 
records and sent for medical evidence from The Family Medical 
Group of Union, Howard Transportation, and the Rush Family 
Medical Clinic pursuant to information supplied by the 
veteran in support of his claims.  Likewise, the RO obtained 
VA clinical records and arranged to have the veteran examined 
by VA pursuant to his claims.  The veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases of the denial of his claims.  
The RO requested all relevant treatment records identified by 
the veteran, and he was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  In this case, the Board finds that 
VA has done everything reasonably possible to assist him and 
that there is more than sufficient evidence of record to 
decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for residuals of neck and low back 
injuries is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



